Citation Nr: 0501722	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
posttraumatic stress disorder (PTSD), currently rated as 10 
percent, from an initial grant of service connection. 

2.  Entitlement to service connection for thyroid cancer on a 
direct basis or as secondary to herbicide exposure.

3.  Entitlement to service connection for dermatitis on a 
direct basis or as secondary to herbicide exposure.

4.  Entitlement to an increased rating for residuals of 
postoperative right knee patellectomy with traumatic 
arthritis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on period of active duty in the United 
States Air Force (USAF) from January 1956 to August 1978.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions dated in May 2002 and October 2002 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for 
dermatitis on a direct basis or as secondary to herbicide 
exposure and entitlement to an increased rating for residuals 
of postoperative right knee patellectomy with traumatic 
arthritis being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims have been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.

2.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

3.  The veteran was stationed in the Republic of Vietnam 
during active military service from November 1965 to November 
1966. 


4.  The claimed disability of thyroid cancer is not a disease 
for which service connection can be presumed due to an 
association with herbicide exposure.

5.  Thyroid cancer is first shown more than one year after 
the veteran's separation from service, and is not shown to be 
related to that service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 
10 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  Thyroid cancer was not incurred in or aggravated by 
service, and is not presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of PTSD  

In an October 2002 rating decision, the veteran was granted 
entitlement to service connection for PTSD and a 10 percent 
rating was assigned, effective from February 6, 2001.  The 
veteran filed a timely notice of disagreement in October 
2002.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule).  

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2003).  


The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's residuals of PTSD.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted a distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  In this claim, the RO 
assigned a 10 percent rating for the veteran's residuals of 
PTSD, effective from February 6, 2001.  The Board will 
evaluate the level of impairment due to the disability 
throughout the entire time of the claim as well as consider 
the possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran is currently rated as 10 percent for PTSD under 
Diagnostic Code 9411, which provides for rating PTSD using 
the General Rating Formula for Mental Disorders. The veteran 
contends that his psychiatric disability is more severe than 
currently evaluated, and that an increased evaluation should 
be assigned. After a review of the evidence, the Board finds 
that the evidence does not support the assignment of an 
increased rating for his PTSD disability.

A 10 percent rating is assigned under the General Rating 
Formula for Mental Disorders for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  See 38 C.F.R. Part 4, § 
4.130 (2004).

A 30 percent rating is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal) with 
symptoms of depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss.  See 38 C.F.R. Part 4, § 4.130 (2004).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130 (2004).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130 (2004).

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).
 
The symptoms listed in the General Rating Formula for Mental 
Disorders are not intended to constitute an exhaustive list, 
but rather serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service medical records are void of any complaint, diagnosis, 
or treatment for residuals of PTSD.  In a June 2001 
statement, the veteran's private physician indicated that the 
veteran suffered from PTSD that was manifested by nightmares 
about events that occurred in Vietnam.  

In a June 2002 VA examination report, the veteran denied ever 
receiving any form of inpatient or outpatient treatment, 
including medication and psychotherapy, for psychiatric 
problems.  The veteran described his relationship with his 
wife as warm and affectionate as well as noted that he had 
retired from full time employment in 1995.  The veteran also 
detailed that he enjoys watching sports, goes to church, 
works in the yard, and helps with shopping and cleaning.  He 
further noted that he enjoys visiting with others and has 
daily social interactions.  The veteran complained of poor 
sleep and energy level and noted that he gets depressed at 
certain times.  However, it was specifically noted in the 
report that the veteran had never experienced a serious 
sustained depression in his life.  He endorsed feelings of 
helplessness but denied feelings of worthlessness or 
difficulty making decisions.  The examiner stated that there 
was no significant evidence or symptoms of psychotic 
disorder, manic or hypomanic episodes for previous or current 
functioning were observed or reported.  In the June 2002 
report, the veteran denied experiencing any significant 
suicidal ideation, crying spells, loss of concentration, or 
memory problems.  In addition, the examiner noted that the 
veteran denied symptoms suggestive of anxiety, panic, or 
obsessive-compulsive disorders other than being impatient and 
sometimes having a temper.  The examiner further detailed 
that the veteran had denied experiencing exaggerated startle 
response, hypervigilance, or flashbacks.  The veteran 
indicated that he experiences nightmares and is reminded of 
his combat experiences every day as well as feels markedly 
diminished interest in activities including detachment and 
estrangement.  A diagnosis of combat related PTSD of mild 
severity was listed in the report.  

The veteran was rated as 65 on the Global Assessment of 
Functioning Scale (GAF) in the June 2002 examination report.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, a GAF score ranging between 61 to 70 reflects some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.

The Board has considered the veteran's descriptions of his 
current PTSD symptoms, but also notes that he does not have 
the medical expertise that would render competent his 
statements concerning the severity of his service-connected 
psychiatric disability.  The veteran's opinions and 
observations alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9411 with respect to determining the severity of his 
service-connected psychiatric disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Statements submitted by 
the veteran qualify as competent lay evidence.  Competent lay 
evidence is any evidence not requiring that the proponent to 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2004).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).  

The Board finds that the evidence does not support the 
assignment of a rating higher than 10 percent for PTSD.  The 
veteran does not exhibit depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), or any 
memory loss.  In the June 2002 VA examination report, the 
examiner specifically noted that the veteran does not suffer 
from symptoms like suicidal ideation, crying spells, loss of 
concentration, exaggerated startle response, hypervigilance, 
or flashbacks.  On the contrary, the veteran indicated that 
he has never experienced a sustained period of depression and 
denied nearly all symptoms suggestive of anxiety, panic, or 
obsessive-compulsive disorders.  This evidence shows that the 
veteran's PTSD symptoms continue to meet or more nearly 
approximate the severity of occupational and social 
impairment needed for a 10 percent rating.  See 38 C.F.R. 
Part 4, §§ 4.7, 4.130 (2004).  

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2004).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected PTSD.  Moreover, as 
discussed above, the schedular criteria for higher ratings 
have not been shown.  In addition, it has not been shown that 
the service-connected PTSD disability has required frequent 
periods of hospitalization or produce marked interference 
with the veteran's employment.  For these reasons, the 
assignment of an extraschedular rating for the veteran's PTSD 
disability is not warranted.

II.  Entitlement to Service Connection for Thyroid Cancer  

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2003); 38 U.S.C.A. 
§ 1116 (West 2002).

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 
2001).  Section 201 of this Act amends 38 U.S.C. § 1116 to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  


The veteran's claim was filed in October 2000.  Prior to 
December 27, 2001, the law required that the veteran have a 
presumptive disease before exposure to herbicides was 
presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 1999 & Supp. 
2001).  The change in the statute, discussed above, is on its 
face is more liberal than the statute previously in effect.    

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii) (2003).  A veteran who served in the 
Republic of Vietnam shall be presumed to have been exposed to 
herbicide.  See 38 U.S.C.A. § 1116 (West 2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
See 38 C.F.R. § 3.309(e) (2004).  The term "soft-tissue 
sarcoma" above includes adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  See 38 C.F.R. § 3.309(e), NOTE 1 (2004).  

The Board notes that Type 2 diabetes was added to the list of 
disabilities effective July 9, 2001.  See 66 Fed. Reg. 23166 
(May 8, 2001).  Chronic lymphocytic leukemia was added 
effective October 16, 2003.  See 68 Fed. Reg. 59,540 (October 
16, 2003).  The RO did not include these disabilities in the 
most recent statement of the case.  As neither of these 
disabilities is at issue in this case, the Board concludes 
that its consideration of these amendments is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses in its decision a question 
that had not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby).  

The diseases listed at § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.   See 38 C.F.R. § 
3.307(a)(6)(ii) (2003).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 59 Fed. Reg. 341-46 (1994); 61 Fed. Reg. 
414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 Fed. Reg. 
42600-42608 (2002).  More recently, the Secretary clarified 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions:   
hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See 68 Fed. Reg. 27,630-41 (May 20, 
2003).

The veteran contends that he currently suffers from thyroid 
cancer as a result of inservice events, specifically exposure 
to herbicides.  Service personnel records indicate that the 
veteran served in the Republic of Vietnam during the Vietnam 
Era.

The claimed disability of thyroid cancer is not a disease 
that is presumed to be associated with exposure to Agent 
Orange.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.309(e) (2004).  Even though the veteran is presumed to be 
exposed to Agent Orange during service, thyroid cancer is not 
a disease that has been associated with such exposure.  The 
Board finds that the claim for service connection for thyroid 
cancer due to herbicide exposure must be denied on this 
basis.

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994); see also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2004).  In general, establishing service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of thyroid cancer.  

Private treatment records dated in March and April 1998 
indicated that the veteran suffered from gross enlargement of 
the thyroid homogeneously with diffuse hyperthyroidism 
including symptoms of weight loss.  Private hospital 
treatment records dated in May 1998 show that the veteran had 
an admission diagnosis listed as toxic hyperthyroid goiter 
and underwent a subtotal thyroidectomy.  The private 
physician listed the veteran's discharge diagnosis as 
papillary carcinoma of the thyroid with follicular variant 
stage III, T4, No, Mo.  

A February 2001 private physician's statement noted that the 
veteran had a postoperative treatment of I131 therapy 58mCi.  
The physician also stated, "We are not sure of what chemical 
compounds that he may have been exposed to while serving in 
Vietnam or the effect on his thyroid."  An additional 
private physician's statement, dated in April 2001, 
reiterated that the veteran had been diagnosed with thyroid 
cancer.  The physician opined that the veteran's problems 
were "consistent with many of the things we have seen 
repeated with exposure to Agent Orange".  It was further 
noted by the physician that the veteran's claimed herbicide 
exposure "could very possibly be a contributing factor" to 
his health problems.  
 
The Board acknowledges the veteran's contentions that the 
diagnosed disability of thyroid cancer was incurred in or 
aggravated by active military service, including the 
assertion that his claimed disability was due to herbicide 
exposure during Vietnam service.  However, the record does 
not show that the veteran has the medical expertise that 
would render competent his statements as to the relationship 
between his active military service and the claimed 
disability of thyroid cancer.  These opinions alone cannot 
meet the burden imposed by 38 C.F.R. §§ 3.303 and 3.309 with 
respect to the relationship between events incurred during 
service and the claimed disability of thyroid cancer.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Statements 
submitted by the veteran qualify as competent lay evidence. 
Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience. Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2004).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  Competent 
medical evidence is considered more probative than competent 
lay evidence.

In this case, a preponderance of the competent medical 
evidence of record shows that the veteran's claimed 
disability of thyroid cancer is not etiologically related to 
events incurred during active military service.  Service 
medical records do not reflect that he suffered from any type 
of thyroid disability while in active service.  The veteran's 
current claimed disability of thyroid cancer is first noted 
in the record in 1998, nearly 20 years after the veteran's 
separation from active service. 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators; . . .

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the February and April 2001 statements 
submitted by the veteran's private physicians garner little 
probative weight.  In a February 2001 statement, the 
veteran's private physician stated, "We are not sure of what 
chemical compounds that he may have been exposed to while 
serving in Vietnam or the effect on his thyroid."  This 
statement does not offer a clear opinion as to the etiology 
of the veteran's claimed disability of thyroid cancer.        

In an April 2001 statement, another private physician opined 
that the veteran's health problems including thyroid cancer 
were "consistent with many of the things we have seen 
repeated with exposure to Agent Orange".  It was further 
noted by the physician that the veteran's claimed herbicide 
exposure "could very possibly be a contributing factor" to 
his health problems.  In a June 2002 letter, the RO requested 
that this physician provide VA with any studies or treatises 
showing a correlation between the veteran's development of 
thyroid cancer to Agent Orange exposure.  The physician did 
not respond to the RO's request.  An opinion may be 
insufficient where it is not shown to have been based on 
clinical data and was not accompanied by any other rationale 
to support the opinion.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  In addition, while the physician's April 2001 
medical opinion gives no indication that he reviewed evidence 
in the veteran's claims file before issuing his opinion.  In 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected medical opinions as immaterial where there was no 
indication that the physician had reviewed the claimant's 
service medical records or other relevant documents, which 
would have enabled him to form an opinion on service 
connection on an independent basis.  Based upon the 
immateriality as well as lack of rationale provided in the 
private physician's April 2001 opinion, the Board finds that 
it considered of less probative than the other competent 
medical evidence of record.  

As the preponderance of the evidence establishes that the 
veteran's claimed disability of thyroid cancer was not 
incurred in or aggravated by his military service, the claim 
for entitlement to service connection for thyroid cancer must 
be denied.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim for entitlement to 
service connection for thyroid cancer is also not warranted 
on a direct basis.

III. VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. 

In this case, the issue concerning the evaluation of the 
veteran's PTSD disability was initially raised in a notice of 
disagreement following the assignment of the initial 
disability evaluation.  Thus, VAOPGCPREC 8-2003 holds that 
the section 5103(a) notice need not be sent; rather, the 
procedures of section 7105(d) apply.  Nonetheless, the Board 
notes that the RO sent the veteran letters in February 2001 
and July 2001 as well as issued a statement of the case (SOC) 
dated in March 2003.   

To the extent that section 5103(a) notice requirements apply 
in this case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's evaluation for residuals of PTSD and claim for 
entitlement to service connection for thyroid cancer.  With 
regard to requirement (1), above, the Board notes that the RO 
sent the veteran a VCAA notice letter in February 2001 
informing him that in order to establish entitlement to a 
service connection for thyroid cancer, he must have evidence 
of a current disability, exposure to Agent Orange, and 
evidence that shows a reasonable possibility that his 
disability was caused by exposure to herbicides during 
service.  With regard to requirements (2) and (3), the Board 
notes that the RO's letters also notified him of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the February and 
July 2001 letters explained that VA would obtain relevant 
records from any Federal agency (to include the military, VA, 
and the Social Security Administration), and that it would 
also make reasonable efforts to help him obtain other 
evidence (such as records from State or local governments, 
private doctors and hospitals, or current or former 
employers), but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  In the February 2001 letter, the veteran was also 
informed that VA would assist him by providing a medical 
examination or getting a medical opinion if it was necessary 
to make a decision on his claim.  Finally, with respect to 
requirement (4), the Board notes that it does not appear from 
the record that the veteran has explicitly been asked to 
provide "any evidence in [his] possession that pertains to" 
his increased rating claim.  As a practical matter, the 
veteran has been amply notified of the need to provide such 
evidence.  In addition, the RO issued him a SOC in March 2003 
that contained the complete text of 38 C.F.R. § 3.159.  Given 
this correspondence, it seems untenable that the veteran 
would have refrained from submitting any other relevant 
evidence he might have had.  Accordingly, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters to the veteran dated in February and July 
2001.  However, at bottom, what the VCAA seeks to achieve is 
to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the February 2001 letter from the RO was 
sent to the veteran prior to the RO's May 2002 rating 
decision that is the basis of the veteran's appeal for the 
claim of entitlement to service connection for thyroid 
cancer.  The July 2001 letter from the RO was send prior to 
the October 2002 rating decision that is also the basis of 
the veteran's appeal for the claim of entitlement to an 
increased evaluation for residuals of PTSD.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the February and July 2001 letters 
as well as the March 2003 SOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the March 2003 SOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the February and July 2001 letters as well as 
the March 2003 SOC issued by the RO.  The Board concludes 
that any defect in the notice requirements of the VCAA that 
may exist in this instance would not be prejudicial to the 
appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran letters in December 
2001 and June 2003 as well as a supplemental statement of the 
case (SSOC) dated in October 2003, which informed him that VA 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for thyroid cancer and 
entitlement to an increased evaluation for his service-
connected PTSD disability.  In addition to service records 
and a VA mental examination report, VA has obtained private 
records identified by the veteran.  

VA also has a duty to secure a medical examination or opinion 
if one is necessary to decide a claim for benefits.  See 38 
U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Under 38 C.F.R. § 3.159(c)(4) (2004), VA will 
provide an examination or opinion if the information and 
evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but:  1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  None of the competent medical evidence 
of record in this case indicates that the veteran suffered 
from thyroid cancer during service.  Consequently, based upon 
the evidence of record in this case, it is not necessary for 
VA to provide a medical examination for the veteran's claim 
for entitlement to service connection for thyroid cancer 
under 38 C.F.R. § 3.159(c)(4) (2004).

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.

ORDER

Entitlement to an increased rating for PTSD is denied. 

Entitlement to service connection for thyroid cancer on a 
direct basis or as secondary to herbicide exposure is denied.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  


The veteran claims that he suffers from a skin condition that 
is related to events that occurred during active military 
service, including herbicide exposure.  Under 38 C.F.R. § 
3.159(c)(4) (2004), VA will provide an examination or opinion 
if the information and evidence of record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim but:  1) contains competent lay or medical evidence 
that the claimant has a current diagnosed disability, or 
persistent or recurring symptoms of disability; 2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and 3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  See 38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  Based 
upon evidence of notation of seborrheic dermatitis contained 
in the veteran's service medical records in January 1958, the 
April 2001 private treatment note that contains a diagnosis 
of persistent ulcerative type dermatitis, and the current 
skin symptomatology observed by the examiner during in a June 
2002 VA examination, the Board finds that it must obtain a 
medical examination to identify the current nature and extent 
of the veteran's claimed skin condition and whether it may be 
related to his active military service.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2004).   Evidence of record indicates 
that the veteran last had a VA examination to evaluate his 
right knee disability in March 2001.  In addition, the 
veteran's private physician noted in a June 2001 statement 
that the veteran continues to have significant difficulty 
with his right knee as well as stated that the veteran's 
disability was permanent and may require further treatment in 
the way of medications, physical therapy, and possibly 
further surgery.  The Court has held that VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); Snuffer v. Gober, 
10 Vet. App. 400 (1997).  

The evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination. See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2004); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
the March 2001 VA examination report, the examiner failed to 
adequately address the veteran's right knee symptomatology in 
terms of functional impairment including impairment from 
painful motion, weakness, fatigability, and incoordination. 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2004).  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine whether 
the veteran suffers from any skin 
disability.  For each diagnosis made, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed disability was incurred in 
or aggravated by service.  The claims 
folder should be made available to the 
examiner for review.   

2.  The RO should schedule the veteran 
for a VA examination to show the nature 
and extent of his current service-
connected disability residuals of 
postoperative right knee patellectomy 
with traumatic arthritis.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected knee 
disability.  Any necessary related 
studies, including X-ray studies and 
range of motion testing in degrees, 
should be done.  

The examiner should also note the 
veteran's complaints, as well as 
objective evidence supporting any 
findings of right knee weakened movement, 
including movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
with use, and determine whether the 
service-connected right knee includes any 
ankylosis, recurrent subluxation, or 
lateral instability.  These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination.  
The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  The claims 
folder and a copy of the REMAND should be 
made available to the examiner for 
review.   

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to an increased evaluation 
for residuals of postoperative right knee 
patellectomy with traumatic arthritis and 
entitlement to service connection for 
dermatitis on a direct basis or as 
secondary to herbicide exposure.  If any 
of the claims remain denied, the RO 
should issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims since October 
2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


